

115 HR 3108 IH: Protecting Honest Fishermen Act of 2017
U.S. House of Representatives
2017-06-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3108IN THE HOUSE OF REPRESENTATIVESJune 29, 2017Mr. Farenthold (for himself, Mr. Palazzo, and Mr. Lowenthal) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Agriculture, Natural Resources, and Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo strengthen Federal consumer protection and product traceability with respect to commercially
			 marketed seafood, and for other purposes.
	
 1.Short titleThis Act may be cited as the Protecting Honest Fishermen Act of 2017. 2.Seafood safety (a)Coordination (1)National sea grant college programThe Administrator of the National Oceanic and Atmospheric Administration shall ensure that the Administration’s seafood inspection activities are coordinated with the national sea grant college program to provide outreach to the States, local health agencies, consumers, and the seafood industry on seafood safety.
 (2)Inspecting to prevent seafood fraudThe Secretary of Commerce and the Secretary of Health and Human Services shall, to the maximum extent practicable, ensure that inspections and tests for seafood safety also collect information for seafood fraud detection and prevention.
 (b)List of offendersThe Secretary of Health and Human Services, in consultation with the Secretary of Commerce, shall develop, maintain, and post on the public website of the Department of Health and Human Services a list that—
 (1)includes, by country, each exporter whose seafood is imported or offered for import into the United States; and
 (2)for each such exporter, tracks the timing, type, and frequency of violations of Federal law relating to seafood safety.
 (c)Impact on existing food safety authorityNothing in this section limits the authority of the Secretary of Health and Human Services to execute or enforce food safety laws, including the FDA Food Safety Modernization Act (Public Law 111–353).
			3.Seafood identification
 (a)In generalBeginning not later than the end of calendar year 2018, the Secretary of Commerce, in consultation with the Secretaries of Health and Human Services and Homeland Security, shall implement the following requirements with respect to seafood imported into the United States or otherwise distributed or offered for sale in interstate commerce.
 (1)TraceabilityIn addition to disclosure of the United Nations Food and Agriculture Organization Major Fishing Area, or a more specific location, in which the fish was caught, and of the information required to be submitted to the Secretary of Commerce under section 303(a)(5) of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1853(a)(5)), at a minimum the following information shall be displayed on the packaging of, or otherwise accompany, seafood through processing, distribution, and final sale:
					(A)
 (i)The acceptable market name (as determined by the Food and Drug Administration) for the seafood species; and
 (ii)the scientific name or the common name for the seafood species. (B)Whether the seafood was harvested wild or was farm-raised.
 (C)If the seafood was farm-raised, information regarding the country of cultivation, the location of the aquaculture production area, and the method of cultivation.
 (D)The method of harvest of the seafood including gear type as listed in section 600.725 of title 50, Code of Federal Regulations, and defined in section 600.10 of such title.
 (E)The date of the catch. (F)The weight or number, as appropriate, of product for an individual fish or lot.
 (2)Other labeling requirementsThe following information shall be included in the labeling of seafood through processing, distribution, and final sale:
 (A)Whether the seafood was previously frozen. (B)Whether the seafood was treated with any substance (other than ice or water) that may affect the true weight of the seafood.
 (C)Whether the seafood was landed or harvested in a country other than that in which it was processed. (3)Exception for previously mislabeled seafoodNo importer, processor, distributor, or retailer may be found to be in violation of the requirements under this subsection for unknowingly selling a product that was already mislabeled upon receipt, provided that the importer, processor, distributor, or retailer can provide the required product traceability documentation.
				(4)Alternative means of disclosure for certain categories of information
 (A)In generalNotwithstanding paragraphs (1) and (2), instead of including any category of information described in subparagraph (B) in the packaging or labeling of seafood, an importer, processor, distributor, or retailer (including a restaurant) may, with respect to such category, choose to satisfy the requirements of this paragraph by making the information available upon request to any Federal, State, or local official authorized to conduct inspections of—
 (i)seafood; or (ii)any facility that processes or sells seafood.
 (B)CategoriesThe categories of information described in this subparagraph are— (i)the information required to be submitted to the Secretary of Commerce under section 303(a)(5) of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1853(a)(5));
 (ii)if the seafood was farm-raised, the location of the aquaculture production area, and the method of cultivation;
 (iii)the date of the catch; and (iv)the weight or number, as appropriate, of product for an individual fish or lot.
 (5)Domestic fishermenDisclosure of data pursuant to section 303(a)(5) of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1853(a)(5)) by a person engaging in fishing on a vessel of the United States (as that term is used in that Act) is deemed to be in compliance by such person with the requirements implemented under paragraphs (1) and (2).
				(b)Refusal of admission
 (1)In generalSubject to paragraphs (3) and (4), all seafood imported or offered for import originating from an exporter shall be refused admission if—
 (A)the Secretary of Commerce finds that any shipment of such seafood appears to be in violation of subsection (a); or
 (B)the Secretary of Health and Human Services finds that any shipment of such seafood appears to be in violation of this Act or other applicable Federal laws or regulations.
 (2)Import certificationFor any exporter whose seafood products are refused admission under paragraph (1) based on a prior shipment, the Secretary of Health and Human Services shall determine whether to require, as a condition of granting admission into the United States to an article of seafood originating from such exporter, that such seafood be accompanied by a certification or other assurance under section 801(q) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 381(q)).
 (3)Allowance of individual shipmentsParagraph (1) does not apply with respect to an individual shipment of seafood originating from an exporter whose products must otherwise be refused admission under such paragraph if the exporter presents evidence to the Secretary of Health and Human Services or the Secretary of Commerce from a laboratory accredited under section 422 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 350k), or other equivalent evidence, documenting that the shipment is in compliance with the provisions of subsection (a) and other applicable Federal laws or regulations prohibiting seafood fraud.
 (4)Termination of individual shipment screening requirementParagraph (1) shall cease to prohibit the admission of seafood originating from an exporter based on a prior shipment if the Secretary of Health and Human Services or the Secretary of Commerce determines that—
 (A)each prior shipment whose appearance triggered the application of such paragraph was in fact in compliance with the provisions of subsection (a) and other applicable Federal laws or regulations, including those prohibiting seafood fraud; or
 (B)during the preceding 12 months, no shipment of seafood originating from the exporter has triggered the application of paragraph (1).
 (c)PenaltiesThe Secretary of Commerce shall prevent any person from violating this Act, or any Act to which this section applies, in the same manner, by the same means, and with the same jurisdiction, powers, and duties as though sections 308 through 311 of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1858 through 1861) were incorporated into and made a part of and applicable to this Act.
 (d)List of offendersThe Secretary of Commerce, in consultation with the Secretary of Health and Human Services, shall develop, maintain, and post on the public website of the Department of Commerce a list that—
 (1)includes, by country, each exporter whose seafood is imported or offered for import into the United States; and
 (2)for each such exporter, tracks the timing, type, and frequency of violations of Federal law relating to seafood fraud.
 (e)InspectionsThe Secretary of Commerce, in consultation with the Secretary of Health and Human Services, shall— (1)increase, as resources allow, the number of foreign and domestic seafood shipments that are inspected for seafood fraud by National Oceanic and Atmospheric Administration inspectors and authorized officers, including verification of compliance with the traceability requirements of subsection (a)(1);
 (2)ensure that the percentage of seafood shipments inspected during a given year is not lower than the percentage inspected during the previous year; and
 (3)to the maximum extent practicable, ensure that inspections and tests for seafood fraud prevention also collect information to support the Secretary of Health and Human Services in implementing the seafood safety requirements of the FDA Food Safety Modernization Act (Public Law 111–353).
 (f)Impact on existing food safety authorityNothing in this section shall be construed to limit the authority of the Secretary of Health and Human Services to execute or enforce food safety laws or regulations that may be adopted pursuant to the FDA Food Safety Modernization Act (Public Law 111–353).
 4.Authority of StatesWhenever the attorney general of a State, or an official or agency designated by a State, has reason to believe that any person has engaged or is engaging in a pattern or practice of seafood fraud in violation of subsection (a) or (b) of section 3, the State may bring a civil action on behalf of its residents to enjoin fraud, an action to recover for actual monetary loss or receive $10,000 in damages for each violation, or both such actions. If the court finds the defendant willfully or knowingly violated this Act, the court may, in its discretion, increase the amount of the award to an amount equal to not more than 3 times the amount available under the preceding sentence. Nothing in this section shall preclude an individual from bringing a civil action.
 5.PreemptionNothing in this Act preempts the authority of a State to establish and enforce requirements for improving seafood safety and preventing seafood fraud that are consistent with the requirements of this Act.
 6.DefinitionsIn this Act: (1)The term other applicable Federal laws and regulations means Federal statutes, regulations, and international agreements (other than this Act) pertaining to the importation, exportation, transportation, sale, harvest, processing, or trade of seafood, including the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1801 et seq.), the Lacey Act Amendments of 1981 (16 U.S.C. 3371 et seq.), the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 301 et seq.), the FDA Food Safety Modernization Act (Public Law 111–353), the Fair Packaging and Labeling Act (15 U.S.C. 1451 et seq.), subtitle D of the Agricultural Marketing Act of 1946 (7 U.S.C. 1638 et seq.), parts 60 and 65 of title 7, Code of Federal Regulations (or any successor regulations), and part 123 of title 21, Code of Federal Regulations (or any successor regulations).
 (2)The term seafood means finfish, shellfish, processed fish, and all other forms of marine animal and plant life other than marine mammals and birds.
 (3)The term seafood fraud means the mislabeling or misrepresentation of the information required under this Act or other applicable Federal laws and regulations.
			